PER CURIAM.
This is a appeal from a denial of an amended 3.850 motion in part, after the trial court granted certain relief in reference to the sentencing as follows:
Accordingly, this Court hereby resen-tences the defendant on Counts 6 through 10 to 15 years straight time to be served concurrent with, the habitual violent offender sentence of 15 years with a 10-year minimum mandatory, counts 1 through 5.
The public defender has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), but pointed out that the trial court failed to carry into effect by appropriate order the relief as to the sentencing. See Fla.R.Crim.P. 3.986(d). We find the trial court to have been correct in indicating that the sentences should be modified, and in the denial of the balance of the 3.850 motion. See State v. A J. Fox, 659 So.2d 1324 (Fla. 3d DCA 1995), rev. denied 668 So.2d 602 (Fla. 1996); Bir v. State, 493 So.2d 55 (1986); Fla.R.Crim.Pro. 3.172(i).
Therefore we return the matter to the trial court to enter the appropriate sentencing orders reflecting the changed sentences as to counts 6 through 10 in accordance with its order of March 13,1995.
Affirmed with directions.